15 So. 3d 106 (2009)
In re Gordon BLACKMAN, Jr.
No. 2009-B-1794.
Supreme Court of Louisiana.
August 6, 2009.

ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Gordon Blackman, Jr., and the Office of Disciplinary Counsel,
IT IS ORDERED that Gordon Blackman, Jr., Louisiana Bar Roll number 1714, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/ Benjamin Jones
Justice, Supreme Court of Louisiana